Art Unit: 2664

			Corrected DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-205849, filed on 10/21/2018.
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………..………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5

	

Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to QPIDS filed 3/17/2022.The information disclosure statement (IDS) submitted on 3/17/2022 was filed after the mailing date of the notice of Allowance on 11/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				
				Allowable Subject Matter 
Claims 1-10 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Jones teaches a biological-information detection device (where the biological-information device is “A pulse wave detection device color converts a frame image of a moving image from RBG to HSV components, and identifies a skin section using the skin color of a user prepared in advance with an H component.”, Abstract) comprising: a video input section accepting video signals including three wavelength components in an infrared region included in reflected light from an object (where the video input section is “The camera 8 takes a photo of a subject at a predetermined frame rate and outputs a moving image constituted by these continuous frame images (still images). The frame image is constituted by an array of pixels which are minimum units constituting an image, and each pixel is color arranged by color components (R-value, G-value, B-value) of an RGB space.”, para 0101); a face feature amount detecting section detecting a plurality of feature points of a face on a basis of the video signals (where the face feature amount detecting section is “Then, the pulse wave detection device 1 converts the color space of the nose region 20 from the RGB space to the HSV space and generates skin color data from the H-value of each pixel.”, para 0139-0149); a measurement target area identifying section identifying a measurement target area on a basis of the plurality of feature points of the face detected (where the measurement target section is “First, the CPU 2 reads out an image of the face from the RAM 4 and face recognizes it (Step 50) and then, detects the nose (Step 55). Subsequently, the CPU 2 sets a nose region for sampling the skin color data sampling to the detected nose (Step 60)”, para 0187-0188); and a pulse wave detecting section detecting, as a pulse wave, a change in the detected difference according to the point in time (where a pulse detecting section is “As described above, the pulse wave detection device 1 includes brightness change obtaining means for obtaining a change in brightness caused by a change in the photographing environment of the moving image from a change in the predetermined color space component of the eye portion.”, para 278-282).

	Srinivasan teaches wherein the wavelength detecting section acquires wavelengths and intensities in a color space in which the three wavelengths in the infrared region are replaced with red, green, and blue in a visible light region (where the wavelengths replaced with RGB is “The camera 14 may include a 
None teaches:
a wavelength difference calculating section that detects a difference between the wavelength of reflected light from the measurement target area at the first time and the delayed wavelength of reflected light at the second time and a pulse wave detecting section detecting, as a pulse wave, a change in the detected difference
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 10 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882 the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664